           Case 3:20-cv-05506-RJB-MAT Document 42 Filed 02/26/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        CENTRAL FLYWAY AIR, INC., a                          CASE NO. 20-5506 RJB - MAT
11      Canadian corporation, and JON
        BOYCHUK, an individual,                              ORDER ON PLAINTIFF’S
12                                                           MOTION TO FOR LEAVE TO FILE
                                   Plaintiffs,               SECOND AMENDED
13              v.                                           COMPLAINT
14      GREY GHOST INTERNATIONAL, LLC,
        a Wyoming corporation with operations in
15      part in Washington state, and CASEY
        INGELS, an individual,
16
                                   Defendants.
17

18          This matter comes before the Court on Plaintiff’s Motion for Leave to File Second

19   Amended Complaint for Damages. Dkt. 34. The Court has considered the pleadings filed in

20   support of and in opposition to the motion and the file herein.

21          This matter arises from a failed business venture in Canada known as Grey Ghost Gear of

22   Canada, Ltd. Due to several of the involved business entities’ names being similar, Grey Ghost

23   Gear of Canada, Ltd. will be referred to herein as the “failed business.”

24


     ORDER ON PLAINTIFF’S MOTION TO FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 1
            Case 3:20-cv-05506-RJB-MAT Document 42 Filed 02/26/21 Page 2 of 5




 1          On January 15, 2021, Defendant Casey Ingels’ motion to dismiss was granted and the

 2   claims asserted against him were dismissed. Dkt. 32. The Plaintiffs now move for leave to file a

 3   second amended complaint (Dkt. 34) and attached a proposed second amended complaint (Dkt.

 4   34, at 4-67) to their motion. Defendants oppose the motion as to the claim asserted against

 5   Defendant Ingels (who joins the motion pursuant to his Notice of Limited Appearance (Dkt. 28))

 6   in the proposed SAC, arguing that it is futile. Dkt. 39.

 7                   FACTS IN PROPOSED SECOND AMENDED COMPLAINT

 8          According to the proposed SAC, on April 20, 2016, the failed business was incorporated

 9   by Defendant Grey Ghost International, LLC (“GGI”) and by Plaintiff Central Flyway Air, Inc.

10   (“CFA”) in order to sell tactical equipment. Dkt. 34, at 5. Defendant GGI is alleged to be the

11   51% shareholder, and Plaintiff CFA the 49% shareholder, of the failed business. Id. Defendant

12   Ingels is alleged to be an officer and director of the failed business and “at all relevant times,” to

13   be acting as an agent of GGI. Id.

14          The proposed SAC maintains that Ingels, as an officer and director of the failed business

15   “controlled the bookkeeping and accounting responsibilities.” Id. It alleges around June of

16   2019, that Defendant Ingels, acting as an “officer and director” of the failed business and “on

17   behalf” of GGI, (1) closed Plaintiffs’ access to the failed business’s computer accounting

18   program, (2) closed Plaintiffs’ access to corporate emails, (3) prohibited the accounting firm

19   from providing Plaintiff Boychuk the failed business’s financial records, and (4) “refused to

20   disclose to Plaintiff CFA information that CFA reasonably needs to ascertain the value of its

21   investment,” including financial information, contracts or licensing agreements and (5) stripped

22   CFA of any governing influence over the failed business by “depriving [Plaintiff Boychuk] of his

23   powers of CEO of [the failed business] by foreclosing his access to the company.” Id., at 7-8.

24


     ORDER ON PLAINTIFF’S MOTION TO FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 2
            Case 3:20-cv-05506-RJB-MAT Document 42 Filed 02/26/21 Page 3 of 5




 1          As is relevant here, the proposed SAC asserts one claim against Defendant Ingels, “in his

 2   capacity as an officer and director” of the failed business, on behalf of Plaintiff CFA, “as a

 3   shareholder,” for breach of fiduciary duty pursuant to RCW 23B.08.300. Id., at 8. Plaintiffs

 4   seek damages, attorneys’ fees, and costs. Id., at 13-14.

 5                                       MOTION FOR LEAVE TO AMEND

 6          Under Fed. R. Civ. P. 15 (a)(2), “a party may amend its pleading only with the opposing

 7   party’s written consent or the court's leave. The court should freely give leave when justice so

 8   requires.” A motion to amend under Rule 15 (a)(2), “generally shall be denied only upon

 9   showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

10   v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011). Generally, a

11   determination on a motion for leave to amend “should be performed with all inferences in favor

12   of granting the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999).

13          The Plaintiffs’ motion for leave to file SAC (Dkt. 34) should be granted. There is no

14   showing here of bad faith, undue delay, or undue prejudice.

15          The Defendants argue that leave to amend should be denied as futile regarding the

16   proposed breach of fiduciary duty claim (which is based on RCW 23B.08.300) asserted against

17   Defendant Ingels. Dkt. 39. RCW 23B.08.300 provides, in part,

18          (1) A director shall discharge the duties of a director, including duties as member
            of a committee:
19
                    (a) In good faith;
20
                    (b) With the care an ordinarily prudent person in a like position
21                  would exercise under similar circumstances; and

22                  (c) In a manner the director reasonably believes to be in the best
                    interests of the corporation. . .
23

24


     ORDER ON PLAINTIFF’S MOTION TO FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 3
             Case 3:20-cv-05506-RJB-MAT Document 42 Filed 02/26/21 Page 4 of 5




 1           The Defendants maintain that Defendant Ingels was not an officer or director of the failed

 2   business and contend that he had no ability to “lock [Plaintiff] Boychuk out of anything.” Id.

 3   They also assert that Plaintiff CFA, as a shareholder, has no right to access or use the failed

 4   business’s accounting program or emails, and has no right to demand records from the failed

 5   business’s accounting firm. Id.

 6           It is not yet clear that the Plaintiff’s claim for breach of fiduciary duty, under RCW

 7   23B.08.300, against Defendant Ingels, “in his capacity as an officer and director” of the failed

 8   business, is futile. While “whether a legal fiduciary duty exists is a question of law,” Lang v.

 9   Hougan, 136 Wn. App. 708, 718 (2007), Defendant Ingels challenges the factual underpinning

10   which would determine that initial question. (He contends that he was not an “officer or

11   director” of the failed business contrary to the allegations in the proposed SAC and so has no

12   duties under RCW 23B.08.300.) For purposes of this motion, that determination is premature.

13   Plaintiffs’ factual assertion (that he was an officer or director) is credited and “all inferences are

14   to be construed in favor of granting the motion.” Griggs, at 880.

15           The Plaintiffs argue that as shareholders they had a statutory right to inspect the failed

16   business’s records under RCW 23B.16.010 et. seq. The Plaintiffs appear to contend a failure to

17   allow the shareholders to inspect the business records was a breach of the duty of good faith in

18   RCW 23B.08.300. If Defendant Ingels was a director or officer of the failed business and RCW

19   23B.08.300 applied, it is not clear that the amendment would be futile.

20           The Plaintiffs’ Motion for Leave to Amend the Complaint (Dkt. 34) should be granted.

21   The Plaintiffs should file a clean version of their amended complaint on or before March 5,

22   2021.

23           IT IS SO ORDERED.

24


     ORDER ON PLAINTIFF’S MOTION TO FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 4
           Case 3:20-cv-05506-RJB-MAT Document 42 Filed 02/26/21 Page 5 of 5




 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 26th day of February, 2021.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON PLAINTIFF’S MOTION TO FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - 5
